Order of the Court: The motion by the Administrator of the Attorney Registration and Disciplinary Commission to approve and confirm the report and recommendation of the Hearing Board is allowed. Respondent Erik Alexander Martin is suspended from the practice of law for nine months and until he completes a course in professional ethics. Suspension effective February 3, 2006. Respondent Erik Alexander Martin shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.